Title: To Thomas Jefferson from Thomas Claxton, 1 June 1805
From: Claxton, Thomas
To: Jefferson, Thomas


                  
                     Honord Sir 
                     
                     Philada June 1. 1805
                  
                  Agreeably to your request, I have shipped for Richmond a passage lanthorn, two brass lamps and some diaper for table linen—of the diaper there are three pieces—each piece will make a cloth 3 yds long and two and a half wide, or as many smaller ones as may be convenient—I did not get more, not knowing whether it was the article exactly which you wished for—however, it is of excellent quality, and will be extremely useful in your family for breakfast cloths, &c.
                  The vessel will sail on the 4th of June—Inclosed, Sir, you will find the bill of lading, which you will please to forward to Messrs Gibson & Jefferson, Richmond.
                  The price of the diaper is about 26$ so that if it should be made into 3 cloths of the largest size, they will be very cheap—about 8.75 each. 
                  I have the honor to be, with the greatest respect Sir Your Hble Svt
                  
                     Thos Claxton 
                     
                  
               